Bjnne, O. J.
No question of law is involved in this appeal. The record is somewhat voluminous, and as to some of the matters in controversy, the evidence is conflicting. We cannot take up and discuss all of the evidence, and hence shall not give it detailed consideration in this opinion. In cases triable de novo in this court, which are to be determined from the facts only, we do not as a rule attempt to do more than state our conclusions, reached after a careful considera tion of all of the facts appearing in the record. The testimony on part of the defendants shows that there was no consideration for the notes sued upon. This testimony is not overcome by that offered in behalf of the plaintiff. Indeed, plaintiff’s own testimony touching the consideration of these notes is indefinite, uncertain, and entirely unsatisfactory. It seems to us impossible from the testimony adduced in behalf of *594the plaintiff to say what was the amount of the consideration for the notes, or the items which constituted it. The most that can be said of the testimony for the plaintiff is that a vague claim is made that certain matters or balances due upon deals between the parties constituted the consideration for these notes. The testimony, however, touching these matters, is so uncertain and indefinite that it is of little value, and cannot be held to overcome the case made for the defendants. Again, it may be said that in 1885 these parties had a settlement of all matters of controversy between them, and all claims which plaintiff then had against these defendants should be presumed to have been embraced in that settlement and the note then given. There is no testimony which overcomes this presumption. The case requires no further consideration. Upon a careful examination of the record, we are satisfied that the decree entered below was right. — Affirmed.